Citation Nr: 0118415	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for alcoholism.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral pes 
planus.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1979.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
held that new and material evidence had not been received to 
reopen a claim for service connection for bilateral pes 
planus and denied service connection for alcoholism in March 
1999, and the veteran appealed its decision.  

During the course of the adjudication of the above claims, 
the veteran claimed service connection for post-traumatic 
stress disorder, and that he thereafter used alcohol in 
service to medicate service-related post-traumatic stress 
disorder and that thus, he had increased alcoholism 
disability as a result of the post-traumatic stress disorder.  
The RO denied service connection for post-traumatic stress 
disorder in March 2000 and informed the veteran of its 
decision and of his right to appeal it within one year 
thereof at that time.  In March 2001, the veteran indicated 
that he was not seeking service connection for post-traumatic 
stress disorder.  

Also in March 2001, the veteran disagreed in a timely manner 
with the RO's March 2000 decision to deny his March 1999 
claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for psychiatric and left wrist disability.  
No Statement of the Case has been issued.  Per Manlincon v. 
West, 12 Vet. App. 238 (1999), the Board has jurisdiction 
over the matter of entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for psychiatric and left wrist 
disability and must remand it to the RO.  The Board addresses 
this matter in a remand section of this decision.


FINDINGS OF FACT

1.  The veteran's claim is one for service connection for 
alcoholism caused by his own willful alcohol abuse.

2.  The veteran is not service-connected for any disability.

3.  The RO denied service connection for bilateral pes planus 
in October 1990 and notified the veteran of his right to 
appeal it within one year thereof in November 1990.  The RO 
did not receive a timely appeal of that decision from the 
veteran.

4.  Since the RO's October 1990 decision, evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
submitted.  


CONCLUSIONS OF LAW

1.  The current claim of entitlement to service connection 
for alcoholism lacks legal merit.  38 U.S.C.A. § 1131 (West 
1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The RO's October 1990 decision, which denied a claim of 
entitlement to service connection for bilateral pes planus, 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

3.  New and material evidence has not been received since the 
RO's October 1990 decision denying the veteran's claim for 
service connection for bilateral pes planus; thus the claim 
for service connection for bilateral pes planus is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of these claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of RO rating decisions, and that he has been 
provided a statement of the case and other communications, 
informing him of the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decision, the statement of the case, and the letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO has made reasonable but unsuccessful 
efforts to obtain additional service medical records.  

First, in July 1990, it requested all service medical records 
from the National Personnel Records Center (NPRC).  The NPRC 
forwarded all available requested records.  In November 1998, 
the veteran requested the RO's assistance in obtaining 
additional service medical records.  Later that month, the RO 
asked the veteran for some information, which he provided in 
December 1998.  In March 1999, the RO advised him that his 
claims folder did not contain as many service medical records 
as the veteran thought it should, and it sent him a Standard 
Form 180 so that he could request additional records from the 
NPRC.  In March 1999, the veteran submitted service personnel 
records through his representative.  He also indicated to the 
representative that he was going to submit to the NPRC the 
Standard Form 180 that VA had sent him.  In May 1999, the 
veteran expressed continued dissatisfaction with the state of 
the contents of the service medical records which were 
contained in the claims folder.  Also, a National Archive 
(NA) Form 13042 was received from the veteran in May 1999.  

In late May 1999, the RO advised the veteran that it had 
furnished him copies of all of the service medical records 
which were provided to it by the NPRC, and that it was 
requesting additional information from the military records 
center, and that upon receipt of the requested information, 
it would review all of the evidence and notify him of the 
decision or of any further action necessary.  The RO 
requested additional service medical records from the NPRC.  
The NPRC indicated in October 1999 that medical records it 
had had previously been sent to VA.  

Next, the RO has obtained and incorporated into the veteran's 
claims folder numerous VA and private medical records, and 
the veteran has submitted evidence on his own.  The 
communications from the RO to the veteran informed him of the 
type of evidence which would be relevant.  In this case, the 
Board finds that VA has done everything reasonable to assist 
the veteran, and that no reasonable possibility exists that 
any more such assistance would aid in substantiating the 
claims. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of the VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claims.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.

Next, in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the 
Court noted in reference to incarcerated claimants:  

One other issue remains that was not directly 
raised by appellant but was alluded to in his 
brief:  Did the VA adequately assist appellant in 
developing his claim?  See 38 U.S.C. § 3007(a) 
(1989).  Complicating this issue is the fact of 
the appellant's incarceration.  Obviously, in such 
situations the opportunity for face-to-face 
assistance is greatly reduced, if not eliminated; 
the corollary of this is the necessity of ensuring 
that all VA written communication is helpful and 
clear in explaining to a veteran what evidence he 
needs together with advice and help in obtaining 
it.    ...    Appellant obviously needed help in 
obtaining this evidence.    ...    We do ... 
caution those who adjudicate claims of 
incarcerated veterans to be certain that they 
tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals 
are entitled to the same care and consideration 
given to their fellow veterans.

After reviewing the development efforts which are of record, 
the Board concludes that VA has tailored its assistance to 
the veteran's peculiar circumstances of confinement, and that 
the veteran has been given the same care and consideration 
which is given to his fellow veterans.

Alcoholism

The veteran claims that service connection is warranted for 
alcoholism because it had its onset in service.  He states 
that it was due to the fact that he was only 17 years old 
when he joined the service, where alcoholic beverages were 
readily available.  He was pressured into heavy drinking, 
because that was what soldiers would do to pass the time.  
Those who did not drink heavily were considered weak.  After 
service discharge, his life fell apart because of alcohol 
problems.  His marriage ended in divorce after five years out 
of the military, and that is when he started going in and out 
of treatment.  He ended up going to prison.

Until very recently, the law prohibited an award of VA 
"compensation" in cases, as here, involving claims filed 
after October 31, 1990 (the veteran did not file his claim 
until November 1998) for disability due to alcohol or drug 
abuse -- regardless of whether the claim was based on direct 
or secondary service connection.  See 38 U.S.C.A. §§ 105(a), 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(m), 
3.301, 3.310(a); VAOPGCPREC 2-97 (Jan. 16, 1997); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Rather, a veteran 
could establish service connection only for purposes of 
obtaining VA benefits "other than compensation," and even 
then, only in those instances if entitlement to secondary 
service connection for alcohol or drug abuse was demonstrated 
pursuant to 38 C.F.R. § 3.310(a) (2000).  VAOPGCPREC 2- 98 
(Feb. 10, 1998); Barela v. West, 11 Vet. App. 280 (1998).  
That holding and interpretation of the U.S. Court of Appeals 
for Veterans Claims (Court) in Barela, of 38 U.S.C.A. § 1110, 
as amended by § 8052(a)(2) of the Omnibus Budget 
Reconciliation Act of 1990 ("OBRA"), Pub. L. No. 101-508, 104 
Stat. 1388, 1388-91, was "binding precedent" on the Board and 
the rest of VA and absolutely barred recovery to the extent 
the veteran was seeking increased compensation for alcohol 
abuse disability, either as secondarily service-connected or 
as evidence of the increased severity of, for example, a 
service-connected post-traumatic stress disorder.

In Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001), 
however, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) found that 38 U.S.C.A. 1110, when 
read in light of its legislative history, does not preclude a 
veteran from receiving "compensation" for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  Instead, this statute 
precludes compensation only in two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities, such as cirrhosis of the liver, that result 
from primary alcohol abuse.  By "primary," the Federal 
Circuit Court indicated that it meant an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  The Federal Circuit Court went on to 
indicate, though, that it did not think that the language of 
§ 1110 precludes compensation in a third situation ... (3) 
"where an alcohol abuse disability arises secondarily from or 
as evidence of the increased severity of a non-willful 
misconduct, service-connected disorder."  By using the terms 
"disability resulting from" or "disability [that] is a result 
of", the Federal Circuit Court believed that Congress 
intended the cause of the disability to be determinative in 
assessing whether, under § 1110, a disability qualifies for 
either authorization for compensation under the provision or 
whether it fits within the language of express exclusion from 
compensation.

In further explaining the basis for its decision, the Federal 
Circuit Court noted that, under the section 1110 statute, 
compensation is authorized if the disability is caused by an 
"injury suffered or disease contracted in line of duty," 
whereas compensation is precluded if the disability is caused 
by "the veteran's own ... abuse of alcohol or drugs."  The 
Federal Circuit Court said that section 1110's words of 
authorization ("[f]or disability resulting from"), as well as 
its words of express exclusion, clearly preclude a veteran 
from receiving compensation for a primary alcohol abuse 
disability.  See also 38 U.S.C. § 105(a).

In the particular case that was before the Federal Circuit 
Court, the alleged disability at issue was quite different 
from one in which, say, a veteran consumes alcohol willfully 
(causing a primary alcohol abuse disability) or a scenario 
where a veteran later develops a disability as a result of 
the willful consumption of an alcoholic beverage (i.e., a 
secondary disability arising from a primary alcohol abuse 
disability).  In contrast to these two other situations, an 
alcohol abuse disability arising as a direct result of a 
psychiatric condition fits within section 1110's words of 
authorization for compensation and does not fit within § 
1110's express exclusion from compensation. 

The Board notes that the veteran's statements that he was 
treated for alcohol abuse in service are acceptable even in 
the absence of the service medical records showing such 
treatment.  There is no reason to doubt that the treatment 
occurred in light of the veteran's DD Form 214 which 
indicates that he was discharged pursuant to Army Regulation 
635-200.  Therefore, the fact of in-service treatment for 
alcohol abuse is not in issue.  The veteran appears to be 
correct in asserting that he was treated for alcohol abuse in 
service.

While service medical records showing treatment for alcohol 
abuse are not of record, the veteran's DD Form 214 is an 
alternate source of proof that he was treated for alcohol 
abuse in service.  Review of Army Regulation 635-200, Chapter 
9 (May 1980) reveals that it permits discharge of a service 
member "without right to board action based on alcohol or 
other drug(s) abuse (i.e., the illegal, wrongful, or improper 
use of any controlled substance, alcohol, or other drug(s)" 
under certain circumstances, including after "(t)he member 
has been determined to be an alcohol or other drug 
rehabilitation failure".  In light of these facts, the 
veteran's statements to the effect that service medical 
records if obtainable would show that he was given forced 
inpatient treatment for alcoholism due to willful alcohol 
abuse are acceptable.

The only claim before the Board is one whereby the veteran 
alleges that he developed alcoholism in service due to his 
own willful alcohol abuse, rather than out of a compulsion 
from a service-connected disability.  The claim as set forth 
by the veteran amounts to no more than a claim for service 
connection for primary alcoholism.  The veteran stated that 
he consumed alcohol heavily during service to pass the time 
and as a means of dealing with peer pressure.  It appears 
from the veteran's statements and claim constraints that he 
is claiming that he developed alcoholism from willingly 
choosing to engage in heavy alcohol consumption in service, 
and that he seeks service connection for what he claims 
occurred as a result of his willing heavy consumption of 
alcohol.  In essence, he is claiming service connection for 
primary alcoholism as a result of his own willful alcohol 
abuse in service, and primary alcoholism as a result of his 
own willful alcohol abuse in service is what is supported by 
his DD Form 214.  There is no legal basis to establish 
service connection for the alcoholism as claimed.  We also 
note that the veteran is not service-connected for any 
disability, disease, or injury.

As compensation and direct service connection for a 
disability resulting from the abuse of alcohol is precluded, 
the appellant's claim of service connection for alcoholism 
cannot be granted as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994) (in the absence of legal merit or lack 
of entitlement under the law, the claim must be denied as a 
matter of law).

Bilateral pes planus

At the time the RO denied service connection for bilateral 
pes planus in October 1990, his August 1976 service entrance 
examination report showed first degree bilateral pes planus.  
A May 1978 dental patient health questionnaire indicated that 
the veteran was currently seeing a doctor for his feet.  In a 
March 1979 service report of medical history, the veteran 
reported having or having had foot trouble and that he had 
been refused employment or been unable to hold a job due to 
flat feet.  In reference to these comments, a physician's 
assistant noted that the veteran had a history of pes planus.  
Clinically, on service discharge examination in March 1979, 
the veteran's feet were normal, and the veteran was 
determined to have an L-1 profile.  The veteran signed a 
statement in April 1979 to the effect that there had been no 
change in his medical condition since his service discharge 
examination.  On a June 1990 claim form, the veteran 
indicated that he had been treated for fallen arches in 
Germany from 1977 to 1979, and that he had had no treatment 
since service discharge.

The veteran's June 1990 claim form indicated that he had not 
been treated for pes planus after service.  

The RO denied the claim, stating that there was no evidence 
of treatment for a foot condition during the veteran's 
service, and concluding that bilateral pes planus disability 
existed prior to service and was not aggravated by service.  

The veteran was notified of the RO's decision denying service 
connection for bilateral pes planus, and of his right to 
appeal it within one year thereof.  He did not appeal.  Since 
the veteran did not file a notice of disagreement with the RO 
within one year thereof, that decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's October 
1990 decision.  See 38 U.S.C.A. § 5108.  In order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was lacking in the last 
final disallowance.  Evans v. Brown, 9 Vet.App. 273 (1996).  

The veteran applied to reopen in November 1998.  He reported 
treatment for fallen arches beginning in January 1977 and 
again reported no post-service treatment.  He submitted a 
statement indicating that when he got to Germany during 
service, he started having trouble with his feet, and it 
became apparent that his arches had fallen and that his boots 
were causing it.  First they tried putting arch supports in 
his boots.  However, he could not stand the pain so they had 
some boots made for him out of molds that were made for his 
feet with cast making materials.  That did not work either.  
Then, instead of having him go before a medical board for 
evaluation of a medical discharge, they changed his military 
occupational specialty from infantryman to armored personnel 
carrier driver and he was given a permanent profile 
indicating that he did not have to do anymore PT, formations, 
or standing in lines, or anything that would require him to 
stand or be on his feet for a prolonged period of time.  His 
feet became flat footed and had bothered him ever since.  He 
repeated some of this in February 1999.  

The veteran submitted February 1996 to March 1997 prison 
assignment records in November 1998.  They indicate that the 
veteran had work restrictions then for limited standing, no 
walking more than 300 yards, and no walking on wet or uneven 
surfaces.  The veteran stated that the restrictions were 
because of pes planus.

Service personnel records were received in March 1999.  They 
show that the veteran was reassigned from an auto rifleman to 
personnel carrier driver in April 1979.

The Board notes that there was previously of record no 
evidence of in-service aggravation of a bilateral pes planus 
disability.  The veteran's service entrance examination 
report showed that he had bilateral pes planus which existed 
prior to service.  History in his service medical records 
showed that he had reported treatment for it in service.  
Additionally, the veteran's service discharge examination 
report showed that his feet were normal, and that his lower 
extremity profile was L-1.  (In McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993), the Court indicated that an L-1 profile 
denotes a high level of medical fitness of the feet.)  
However, pes planus was noted in the physician's assistant's 
summary of the March 1979 report of medical history.

In order for evidence to be new and material evidence, the 
veteran would have to submit competent evidence of a current 
bilateral pes planus disability which was aggravated by 
service.  38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Hodge v. West, 155 F.3d 1356 (Fed Cir 1998); 
Evans.

The veteran has recently reported being treated for pes 
planus in service, and having it affect his duties during 
service.  He also submitted service personnel records showing 
his duties were changed from an auto rifleman to personnel 
carrier driver in service, for the proposition that the 
disability was aggravated during service.  However, this 
evidence is cumulative of history contained in the service 
medical records which were previously submitted, and thus not 
new.  Moreover, it is not material because it does not tend 
to indicate that he currently has pes planus disability which 
was aggravated by service.  

The veteran has also submitted information indicating that 
his feet have bothered him ever since service and that he 
continues to have symptoms and impairment from pes planus 
currently.  Evidence of continued symptomatology had already 
been submitted to agency decisionmakers, however, in the form 
of the veteran's March 1979 statements of medical history 
coupled with his April 1979 statement that his medical 
condition had not changed.  Therefore, his current statements 
of continued symptomatology are cumulative of the evidence 
which was previously submitted to the RO and thus not new and 
material.  38 C.F.R. § 3.156.  

Since the service medical records were "previously 
submitted" and thus by definition not new and material, his 
current statements are cumulative and thus not new or 
material.  38 C.F.R. § 3.156. 

This veteran's case is distinguishable from Falzone v. Brown, 
8 Vet. App. 398 (1995), where the Court held that in the 
factual circumstances specific to that case, the veteran's 
assertions of continuity of symptomatology since service in 
an aggravation claim case were new and material.  In Falzone, 
the veteran's assertions of continued symptomatology since 
service were considered to be new and material evidence 
because service medical records had shown an asymptomatic 
second degree pes planus on service entrance examination and 
medical evidence of worsening during service as reflected by 
a medical professional's notation of "third degree pes 
planus" during service.  Moreover, there was a diagnosis of 
pes planus after service at the time of a VA examination in 
that case in December 1992.  Falzone, 8 Vet. App. at 401.

In contrast, here, the veteran's feet exhibited first degree 
pes planus on service entrance examination and the service 
medical records do not suggest a chronic worsening of the 
disability during service but instead, that his feet were 
better clinically on service discharge examination than they 
were on service entrance examination. 

Unlike in Falzone, there is no competent medical evidence of 
a current aggravated bilateral pes planus disability to which 
the complaints of continued symptomatology could be related.  
The fact that this would make a difference in cases where a 
claim has been denied and then there has been an assertion of 
continuity of symptomatology was confirmed in Hodges v. West, 
where, again, the Court repeated that Falzone stood for the 
proposition that lay assertions of continuity of 
symptomatology would suffice to reopen as long as there were 
in-service and current diagnoses.  Hodges, 13 Vet. App. 287, 
293 (2000).  The current veteran's prison records do not 
contain a current diagnosis.  

In light of the above, since new and material evidence has 
not been received, the claim may not be reopened but instead 
remains denied.


ORDER

The claim of entitlement to service connection for alcoholism 
is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral pes planus 
is not reopened.  



REMAND

The RO denied VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for psychiatric and left wrist 
disability in March 2000, and notified the veteran of its 
decision and of his right to appeal it within one year 
thereof on March 13, 2000.  On March 08, 2001, while the 
claims folder was at the Board for appellate review of the 
matters of service connection for alcoholism and bilateral 
pes planus, a notice of disagreement was received by the RO 
from the veteran.

In Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
Court determined that, in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a Statement of the Case, the Board is obligated to 
remand the matter to the RO and to order the RO to issue a 
Statement of the Case.  However, the provisions of 
38 U.S.C.A. § 7105(d) (West 1991) permit the RO to first take 
any such development or review action as it deems proper, and 
then, if such action does not resolve the disagreement, for 
it to issue a Statement of the Case.  Accordingly, the Board 
will order the RO to comply with 38 U.S.C.A. § 7105(d).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case with 
regard to the issues of entitlement to VA 
compensation pursuant to 38 U.S.C.A. § 1151 for 
left wrist and psychiatric disability.

If the claim remains denied upon completion of the above 
action and the veteran perfects an appeal, such claim should 
be returned to the Board after compliance with all requisite 
appellate procedures.  The purpose of this remand is to 
ensure compliance with due process considerations.  The Board 
intimates no opinion as to the ultimate outcome of this 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



